Citation Nr: 0927687	
Decision Date: 07/24/09    Archive Date: 07/30/09

DOCKET NO.  07-16 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, variously diagnosed as schizophrenia, major 
depressive disorder, and posttraumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for an eye disability, 
claimed as decreased vision.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION


The Veteran's active military service extended from November 
1950 to October 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006, rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The review of the record reveals several different diagnoses 
of psychiatric disabilities including diagnoses of PTSD and 
depression.  The United States Court of Appeals for Veterans 
Claims (Court) has recently held that claims for service 
connection for PTSD may encompass claims for service 
connection for all diagnosed psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet.App. 1, 5 (2009).  Accordingly, 
the Board has rephrased the issues involving service 
connection for psychiatric disabilities above into a single 
issue in order to comply with the Court's holding.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veteran claims entitlement to service connection for 
hearing loss, an eye disorder, and a psychiatric disorder.  
The RO requested the Veteran's service treatment records.  In 
July 2006, VA was informed that the Veteran's service 
treatment records were reported to have been destroyed by 
fire and were unavailable.  VA has a heightened obligation to 
search for alternate medical records when service medical 
records are not available and must also provide an 
explanation to the veteran regarding VA's inability to obtain 
his service medical records.  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992).  Despite this, a copy of the Veteran's 
October 1955 separation examination report had previously 
been obtained and is of record.  This is the only service 
treatment records which is available.  

There is evidence of record showing that the Veteran has 
currently diagnosed hearing loss, eye disabilities, and 
psychiatric disabilities.  In February 2007 and March 2007, 
VA Compensation and Pension examinations of the Veteran were 
conducted, however, all of the examination reports were 
inadequate.  The audiology and psychiatric examination 
reports did not include opinions as the etiology of the 
Veteran's current disabilities, and the eye examination 
report shows the claims file had not been reviewed.  
Accordingly remand for new examinations of the Veteran is 
required.   

A half a century has passed since the Veteran separated from 
military service in 1955 until he filed a claim for service 
connection in 2005.  There is very little medical evidence of 
record spanning this period of time.  Specifically of record 
are: a few psychiatric records from 1982; a few VA records 
from 1998; and more recent, but not very extensive, VA 
treatment records from 2002 to the present.  The Veteran 
should be requested to identify all pertinent treatment 
records so that an attempt can be made to obtain them.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be asked to 
provide a chronological list containing 
the names of all health care 
professionals and/or facilities (private 
and governmental) where he had been 
treated for his claimed disabilities 
since his separation from service in 
1955.  Subsequently, and after securing 
the proper authorizations where 
necessary, the RO should make 
arrangements in order to obtain all the 
records of treatment from all the sources 
listed by the veteran which are not 
already on file.   

2.  The Veteran should be accorded an 
audiology examination.  The report of 
examination should include a detailed 
account of all manifestations of hearing 
loss found to be present.  All necessary 
tests should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.  The 
examiner is requested to offer an opinion 
as to the etiology of any hearing loss 
found to be present.  Specifically is it 
at least as likely as not (50% 
probability) that any current hearing loss 
disability is related to the noise 
exposure to weapons fire during combat 
during active service over fifty years 
ago?  The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examiner should provide 
complete rationale for all conclusions 
reached, and if it is not possible to 
offer an opinion as requested, the reason 
for that should be set out. 

3.  The Veteran should be accorded an eye 
examination.  The report of examination 
should include a detailed account of all 
manifestations of eye disorders found to 
be present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
requested to offer an opinion as to the 
etiology of any eye and vision disorders 
found to be present.  Specifically is it 
at least as likely as not (50% 
probability) that any current eye disorder 
loss disability is related to claimed 
flash burns to the eyes during active 
service over fifty years ago, or are the 
Veteran's current eye disorders age 
related?  The claims folder and a copy of 
this remand must be made available and 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
provide complete rationale for all 
conclusions reached, and if it is not 
possible to offer an opinion as requested, 
the reason for that should be set out.  

4.  The veteran should be accorded a 
psychiatric examination.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric disorders found to be present 
and the examination should be conducted 
with consideration of the criteria for 
posttraumatic stress disorder (PTSD).  The 
examiner is informed that the Veteran 
served in combat in Korea approximately 50 
years ago and was subjected to the 
stressors incident to that combat service.  
The examiner is requested to indicate the 
exact diagnoses of the Veteran's 
psychiatric disorders, and to offer an 
opinion as the etiology of those found to 
present.  Specifically is it at least as 
likely as not (50% probability) that any 
current psychiatric disorder, PTSD or 
otherwise, was incurred in service?  The 
report of examination should include a 
complete rationale for all opinions 
expressed, and if it is not possible to 
offer an opinion as requested, the reason 
for that should be set out.  The entire 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.

5.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

6.  Following the above, readjudicate the 
Veteran's claims for service connection.  
If any benefit on appeal remains denied, 
a Supplemental Statement of the Case 
should be issued, and the Veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

